                  Citation Nr: 1454914	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  06-25 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 20, 1973, to February 14, 1974.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Atlanta, Georgia.

In April 2009 and April 2014, the Veteran presented testimony in videoconference hearings before Veterans Law Judges (VLJs) P. DiLorenzo and K. Millikan, respectively.  A copy of each transcript has been associated with the claims folder.  VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  Additionally, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2014).  In a June 2014 letter, the Veteran was notified of the option to have an additional hearing before a third VLJ and advised that he had 30 days to respond to the letter or it would be assumed he did not desire a third hearing.  However, the Veteran did not respond to the letter.  Therefore, another hearing was not scheduled, and the two VLJs who participated in the hearings and another VLJ have signed below.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease, degenerative joint disease, and radiculopathy are related to active service. 



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, degenerative joint disease, degenerative disk disease, and radiculopathy are due to service.  38 U.S.C.A. §§ 1110, 1111, 1132 (West 2002); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish entitlement to service connection for a low back disability.  The Veteran asserts that he had an upper back injury prior to service, but it healed prior to service.  He also reported muscle strains of the low back, but no injuries.  He asserted that his in-service low back injury caused his current disabilities and that he self-treated his disorder after discharge.  He also reported a herniated disc in 1987 which necessitated two surgeries.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Generally, to establish entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  To rebut the presumption of sound condition, VA must show by clear and unmistakable, or clear and convincing, evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2014); VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

The Board finds that service connection is warranted.  The evidence clearly reflects both current low back disorders and an in-service event.  Accordingly, the only issue for resolution is whether the current disorders are related to service.  

The Veteran's December 1973 service entrance examination noted a normal clinical evaluation of the back.  In a February 1974 service treatment record, the Veteran reported to sick call with low back pain and pain radiating down the back of his right leg.  He reported injuring his back lifting about five days earlier and that his back would "catch" with certain movements.  The impression was questionable partial herniated nucleus pulposus.  The Veteran then went to the orthopedic clinic, where an x-ray ruled out partial herniated nucleus pulposus and instead showed dextroscoliosis at the L3 level but was otherwise normal.  The doctor noted that this disorder existed prior to service.  

The history of present illness section of a February 1974 medical board report indicates that the Veteran injured his back in his early teens and saw a chiropractor a number of times for back adjustments.  It also notes that he drove a racing car prior to service and had a lot of low back pain while driving.  The report then states that the Veteran's problems began when he lifted a locker, after which he began having pain in his lower back and right leg.  A physical examination revealed that the Veteran had thoracolumbar scoliosis on the left side, and x-rays revealed spondylosis at lumbar vertebra five to sacro vertebra one with left sided scoliosis.  The remainder of the physical examination was within normal limits.  The doctor determined that these disabilities were probably secondary to an old injury sustained in his teens and existed prior to service.  

Post-service medical evidence includes evidence that the Veteran underwent L5-S1 disk surgeries in 1987, 1988, and again in 1997.  Eventually the Veteran had a laminectomy and disk fusion from L5-S1.  In a 1997 private record, the Veteran reported no recent back injury, although he reported a fall off a ladder in which he appeared to indicate he injured his shoulder or upper back, but no low back.

VA examinations and opinions were obtained in June 2010 and July 2011.  The 2010 negative nexus opinion was inadequate, in part, as it was internally inconsistent as noted by the March 2011 Board remand.  The 2011 negative nexus opinion was inadequate as it did not provide an adequate support explanation for the opinion.  Similarly, private medical opinions from 2007, 2009, and 2011 were inadequate as they were speculative, did not address the potential presence of pre-existing back problems, and provided no supporting explanations for the positive opinions.

The most relevant and probative post-service medical evidence of record is an August 2014 VA medical expert opinion.  The examiner conducted an extensive review of the medical evidence, including the service treatment records and the post-service medical evidence.  The examiner first concluded that there was no current diagnosis of spondylolysis because the Veteran's back had been fused from L5-S1, where it was previously found.  The examiner also opined that scoliosis was not present, because it had not been present on recent x-rays and usually is related to muscle spasm, just as it may have been during service.  Thus, the Board finds that service connection is not warranted for these two lumbar spine disorders, as the cornerstone of service connection claim is the presence of a present disability during the appellate period or shortly prior to.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Next, the examiner determined there were the following current diagnoses:  degenerative joint disease; degenerative disk disease; history of herniated nucleus pulposus; and history of radiculopathy.  The examiner first opined that the disorders were not congenital; consequently, service connection on this basis need not be considered.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); VAOPGCPREC 67-90, 55 Fed. Reg. 43,253 (1990).  The examiner then concluded that there was not clear and unmistakable evidence that the disorders pre-existed service.  Accordingly, because the service entrance examination did not note any back disorders, the Veteran is presumed sound and the presumption is not rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Thus, the claim is one for direct service connection.  

First, the VA examiner found that the Veteran's herniated nucleus pulposus was not at least as likely as not caused or aggravated by service.  The examiner noted that the Veteran worked in construction and did not have an operation on his spine until 13 years after discharge due to any herniation.  This indicated to the examiner that this could not be directly ascribed to the event during service.  The Board finds this opinion probative, as it was based upon a thorough review of the evidence and provided a supporting explanation.  Accordingly, service connection for herniated nucleus pulposus is not warranted.

Second, the Board finds that service connection is warranted for degenerative joint and disk disease and radiculopathy.  The 2014 VA examiner provided a nexus opinion that, although factually accurate, does not entirely comply with the legal standards.  The examiner opined that the degenerative joint disease, degenerative disk disease, and radiculopathy were at least as likely as not aggravated by service, in particular the February 1974 incident; this is despite finding that these disorders did not pre-exist service (although noting that some back condition likely did exist).  The examiner explained that the back problems developed into degenerative joint and disk disease, noting that a back injury could lead to these disorders.  He further found that radiculopathy was at least as likely as not either incurred for the first time in service or aggravated by service.  The Board infers from the above discussion that the in-service incident caused the inception of the Veteran's lumbar degenerative joint and disk disease and radiculopathy, which progressed over time.  Based on the only probative medical evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that service connection for degenerative joint disease, degenerative disk disease, and radiculopathy is warranted.  


ORDER

Service connection for degenerative joint disease, degenerative disk disease, and a history of herniated nucleus pulposus and radiculopathy is granted.  



_______________________                                        _______________________
      P.M. DILORENZO                                                           CHERYL MASON
     Veterans Law Judge                                                          Veterans Law Judge
Board of Veterans' Appeals                                            Board of Veterans' Appeals



____________________________________________
K. MILLIKAN 
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


